DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 7/2/2019 and the Remarks and Amendments filed on 1/21/2022.  Acknowledgement is made with respect to priority claimed to Issued Patent 10,346,441 filed on 9/25/2015 and Provisional Application No. 62/172,029 filed on 6/5/2015.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are non-provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 8, and 17 of Issued Patent No. 10,346,441 (reference application 1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims of 16/460,955 are broader claims in scope wholly encompassing the claims of Patent No. 10,803,384.  
The table below shows a claim comparison between the two applications.

16/460,955 (current app)
Patent No. 10,346,441
1. A method for providing predictions to software applications executing on a computing device, the method comprising, by a prediction center executing on the computing device:
providing, to a prediction center executing on the computing device a first request to register with the prediction center for generating predictions for at least one prediction category of a plurality of prediction categories provided on the computing device;  
receiving, from the prediction center on behalf of a requesting software application, a second request to provide a prediction for the at least one prediction category ;
generating at least one prediction in accordance with the second request; and 
providing the at least one prediction to the prediction center to cause the prediction center to: 
produce an aggregated prediction by aggregating the at least one prediction with at least one other prediction provided to the prediction center by at least one other prediction engine, and provide the prediction to the requesting software application.

1. A method for synchronously providing predictions to software applications executing on a mobile computing device, the method comprising, at a prediction center executing on the mobile computing device: for each prediction engine of a plurality of prediction engines executing on the mobile computing device: receiving, from the prediction engine, a respective request for the prediction engine to function as an expert on at least one prediction category of a plurality of prediction categories, and updating a configuration of the prediction center to reflect a registration of the prediction engine as an expert on the at least one prediction category; receiving, from a software application, a request to synchronously provide a prediction for a prediction category of the plurality of prediction categories; identifying, among the plurality of prediction engines, one or more prediction engines that are registered as experts on the prediction category; receiving one or more predictions produced by the one or more prediction engines in accordance with the request; aggregating the one or more predictions to produce the prediction requested by the software application; and providing the prediction to the software application
2. The method of claim 1, wherein generating the at least one prediction comprises: associating a confidence level associated with the at least one prediction 
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
3. The method of claim 2, wherein the confidence level affects a manner in which the prediction center aggregates the at least one prediction with the at least one other prediction.
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
4. The method of claim 1, further comprising, subsequent to generating the at least one prediction: caching the at least one prediction into a cache, wherein the at least one prediction is associated with the second request
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
5. The method of claim 1, further comprising, subsequent to generating the at least one prediction: caching the at least one prediction into a cache, wherein the at least one prediction is associated with the second request.
4. The method of claim 1, further comprising, subsequent to producing the prediction requested by the software application: establishing validity parameters associated with the prediction; associating the validity parameters with the prediction; storing the prediction and the validity parameters into a cache
6. The method of claim 1, wherein the plurality of prediction categories include: activations and deactivations of software applications executing on the computing device, contacts known to the computing device, Global Positioning System (GPS) information available to the computing device, notifications processed by the computing device, and physical input made to the computing device.
7. The method of claim 1, wherein the plurality of prediction categories are managed by the prediction center, and each prediction engine functions as an expert on a given prediction category when the given prediction category is associated with: activations and deactivations of software applications executing on the mobile computing device, contacts known to the mobile computing device, Global Positioning System (GPS) information available to the mobile computing device, notifications processed by the mobile computing device, or physical input made to the mobile computing device
7. The method of claim 1, further comprising, subsequent to the prediction center providing the aggregated prediction to the software application: receiving, from the prediction center, feedback information that indicates an accuracy of the prediction; and adjusting at least one learning model in accordance with the feedback information to improve the accuracy of subsequent predictions that are produced by the prediction engine
8. The method of claim 1, further comprising, subsequent to providing the prediction to the software application: receiving, from the software application, feedback information that indicates an accuracy of the prediction; and providing the feedback information to the one or more prediction engines of the plurality of prediction engines, wherein the feedback information can be utilized by the one or more prediction engines to increase the accuracy of subsequent predictions that are produced by the one or more prediction engines
8. At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to implement a prediction engine for providing predictions to software applications executing on the computing device, by carrying out steps that include:  P26984USC1/22110US.C13Preliminary Amendment U.S. Application No. 16/460,955 providing, to a prediction center executing on the computing device, a first request to register with the prediction center for generating predictions for at least one prediction category of a plurality of prediction categories provided on the computing device;
receiving, from the prediction center on behalf of a requesting software application, a second request to provide a prediction for the at least one prediction category ;
generating at least one prediction in accordance with the second request; and 
providing the at least one prediction to the prediction center to cause the prediction center to: 
produce an aggregated prediction by aggregating the at least one prediction with at least one other prediction provided to the prediction center by at least one other prediction engine, and provide the prediction to the requesting software application.

17. A mobile computing device configured to generate predictions in accordance with user behavior, the mobile computing device comprising a processor that is configured to execute: a prediction center configured serve as a mediator between one or more prediction engines and one or more software applications, wherein the prediction center manages a plurality of prediction categories; the one or more prediction engines, wherein each prediction engine of the one or more prediction engines registers as an expert on at least one prediction category of the plurality of prediction categories managed by the prediction center, and a configuration of the prediction center is updated to reflect the registrations of the one or more prediction engines as experts; and the one or more software applications, wherein each software application of the one or more software applications is configured to carry out steps that include: issuing, to the prediction center, a request for a prediction for a particular prediction category of the plurality of prediction categories, and receiving the prediction from the prediction center in accordance with the request, wherein the prediction is an aggregation of at least two predictions produced by the prediction engines that serve as experts on the particular prediction category.
9. The at least one non-transitory computer readable storage medium of claim 8, wherein generating the at least one prediction comprises: associating a confidence level associated with the at least one prediction
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
10. The at least one non-transitory computer readable storage medium of claim 9, wherein the confidence level affects a manner in which the prediction center aggregates the at least one prediction with the at least one other prediction
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
11. The at least one non-transitory computer readable storage medium of claim 8, wherein the at least one prediction is generated based on at least one learning model that is employed by the prediction engine.
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
12. The at least one non-transitory computer readable storage medium of claim 8, wherein the steps further include, subsequent to generating the at least one prediction: caching the at least one prediction into a cache, wherein the at least one prediction is associated with the second request..
4. The method of claim 1, further comprising, subsequent to producing the prediction requested by the software application: establishing validity parameters associated with the prediction; associating the validity parameters with the prediction; storing the prediction and the validity parameters into a cache
13. The at least one non-transitory computer readable storage medium of claim 8, wherein the plurality of prediction categories include: activations and deactivations of software applications executing on the computing device, P26984USC1/22110US.C14Preliminary Amendment U.S. Application No. 16/460,955 contacts known to the computing device, Global Positioning System (GPS) information available to the computing device, notifications processed by the computing device, and physical input made to the computing device
7. The method of claim 1, wherein the plurality of prediction categories are managed by the prediction center, and each prediction engine functions as an expert on a given prediction category when the given prediction category is associated with: activations and deactivations of software applications executing on the mobile computing device, contacts known to the mobile computing device, Global Positioning System (GPS) information available to the mobile computing device, notifications processed by the mobile computing device, or physical input made to the mobile computing device
14. The at least one non-transitory computer readable storage medium of claim 8, wherein the steps further include, subsequent to the prediction center providing the aggregated prediction to the software application: receiving, from the prediction center, feedback information that indicates an accuracy of the prediction; and adjusting at least one learning model in accordance with the feedback information to improve the accuracy of subsequent predictions that are produced by the prediction engine
8. The method of claim 1, further comprising, subsequent to providing the prediction to the software application: receiving, from the software application, feedback information that indicates an accuracy of the prediction; and providing the feedback information to the one or more prediction engines of the plurality of prediction engines, wherein the feedback information can be utilized by the one or more prediction engines to increase the accuracy of subsequent predictions that are produced by the one or more prediction engines
15. A computing device configured to implement a prediction engine for providing predictions to software applications executing on the computing device, the computing device comprising: at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the computing device to perform steps that include: 
providing, to a prediction center executing on the computing device, a first request to register with the prediction center for generating predictions for at least one prediction category of a plurality of prediction categories provided on the computing device;
receiving, from the prediction center on behalf of a requesting software application, a second request to provide a prediction for the at least one prediction category ;
generating at least one prediction in accordance with the second request; and 
providing the at least one prediction to the prediction center to cause the prediction center to: 
produce an aggregated prediction by aggregating the at least one prediction with at least one other prediction provided to the prediction center by at least one other prediction engine, and provide the prediction to the requesting software application.

17. A mobile computing device configured to generate predictions in accordance with user behavior, the mobile computing device comprising a processor that is configured to execute: a prediction center configured serve as a mediator between one or more prediction engines and one or more software applications, wherein the prediction center manages a plurality of prediction categories; the one or more prediction engines, wherein each prediction engine of the one or more prediction engines registers as an expert on at least one prediction category of the plurality of prediction categories managed by the prediction center, and a configuration of the prediction center is updated to reflect the registrations of the one or more prediction engines as experts; and the one or more software applications, wherein each software application of the one or more software applications is configured to carry out steps that include: issuing, to the prediction center, a request for a prediction for a particular prediction category of the plurality of prediction categories, and receiving the prediction from the prediction center in accordance with the request, wherein the prediction is an aggregation of at least two predictions produced by the prediction engines that serve as experts on the particular prediction category.
16. The computing device of claim 15, wherein generating the at least one prediction comprises: associating a confidence level associated with the at least one prediction.
16. A computing device, comprising: one or more processors; and a memory which stores commands executable in the processor, wherein the processor is configured to generate an anomaly detection model for performing anomaly detection independently of a normal pattern of input data including a plurality of anomaly detection sub models including a trained network function using a plurality of training data sub sets included in the training data set including data generated based on two or more of the normal patterns of input data, wherein when training an anomaly detection sub model based on a normal pattern of input data, an initial weight of at least one link, which connects between nodes, included in at least one of the plurality of anomaly detection sub models is based on a weight of at least one corresponding link, which connects between nodes, included in other trained anomaly detection sub models, which are trained by input data having different models; calculate input data using at least one of the plurality of generated anomaly detection sub models; and determine whether there is an anomaly in the input data based on output data for input data of at least one of the plurality of generated anomaly detection sub models and the input data.
17. The computing device of claim 16, wherein the confidence level affects a manner in which the prediction center aggregates the at least one prediction with the at least one other prediction
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
18. The computing device of claim 15, wherein the at least one prediction is generated based on at least one learning model that is employed by the prediction engine.
2. The method of claim 1, wherein aggregating the one or more predictions comprises carrying out one or more operations selected from: removing duplicate predictions from the one or more predictions; filtering the one or more predictions in accordance with one or more filters implemented by the prediction center; for each prediction of the one or more predictions:  P26984US 1/22110US. 12Response to Final Office Action dated September 17, 2018 Application No. 14/866,786 adjusting a confidence level associated with the prediction in accordance with a weight that is assigned to the prediction engine that produces the prediction, wherein the confidence level associated with the prediction is generated by the prediction engine when producing the prediction, and the weight is produced by one or more learning algorithms implemented by the prediction center; and sorting each prediction of the one or more predictions in accordance with the confidence level associated with the prediction
19. The computing device of claim 15, wherein the plurality of prediction categories include: activations and deactivations of software applications executing on the computing device, contacts known to the computing device, Global Positioning System (GPS) information available to the computing device, notifications processed by the computing device, and physical input made to the computing device
7. The method of claim 1, wherein the plurality of prediction categories are managed by the prediction center, and each prediction engine functions as an expert on a given prediction category when the given prediction category is associated with: activations and deactivations of software applications executing on the mobile computing device, contacts known to the mobile computing device, Global Positioning System (GPS) information available to the mobile computing device, notifications processed by the mobile computing device, or physical input made to the mobile computing device
20. The computing device of claim 15, wherein the at least one processor further causes the computing device to perform steps that include, subsequent to the prediction center providing the aggregated prediction to the software application: receiving, from the prediction center, feedback information that indicates an accuracy of the prediction; and adjusting at least one learning model in accordance with the feedback information to improve the accuracy of subsequent predictions that are produced by the prediction engine
8. The method of claim 1, further comprising, subsequent to providing the prediction to the software application: receiving, from the software application, feedback information that indicates an accuracy of the prediction; and providing the feedback information to the one or more prediction engines of the plurality of prediction engines, wherein the feedback information can be utilized by the one or more prediction engines to increase the accuracy of subsequent predictions that are produced by the one or more prediction engines


As such, Issued Patent No. 10,803,384 recites or anticipates all of the limitations of instant application claims 1-20.  Specifically, claim 1 of the Issued Patent anticipates claim 1 of the present application, claim 2 of the Issued Patent anticipates claim 2 of the present application, claim 2 of the Issued Patent anticipates claim 3 of the present application, claim 2 of the Issued Patent anticipates claim 4 of the present application, claim 4 of the Issued Patent anticipates claim 5 of the present application, claim 7 of the Issued Patent anticipates claim 6 of the present application, claim 8 of the Issued Patent anticipates claim 7 of the present application, claim 17 of the Issued Patent anticipates claim 8 of the present application, claim 2 of the Issued Patent anticipates claim 9 of the present application, claim 2 of the Issued Patent anticipates claim 10 of the present application, claim 1 of the Issued Patent anticipates claim 11 of the present application, claim 4 of the Issued Patent anticipates claim 12 of the present application, claim 7 of the Issued Patent anticipates claim 13 of the present application, claim 8 of the Issued Patent anticipates claim 14 of the present application, claim 17 of the Issued Patent anticipates claim 15 of the present application, claim 16 of the Issued Patent anticipates claim 16 of the present application, claim 2 of the Issued Patent anticipates claim 17 of the present application, claim 2 of the Issued Patent anticipates claim 18 of the present application, claim 7 of the Issued Patent anticipates claim 19 of the present application, and claim 8 of the Issued Patent anticipates claim 20 of the present application.

This is a non-provisional nonstatutory double patenting rejection because the patentably indistinct claims have been patented.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-11, and 13-20 are rejected under 35 U.S.C. 103 as being obvious over Li (US 20160019460 A1, “hereinafter “Li”) in view of Szeto et al. (US 20170124487 A1, hereinafter “Szeto”) and Kanemoto (US 20170160881 A1, hereinafter “Kanemoto”).

Regarding claim 1, Li discloses method for providing predictions to software applications executing on a computing device, the method comprising, (Abstract; Fig. 2, 200; a method for predicting events on a mobile application) 
by a prediction center executing on the mobile computing device (Figure 8A, 806A; prediction module; [0045]; “the prediction module can be implemented as an Android service for devices, such as smartphones, mobile devices. A service utilizing the prediction module (e.g., a process or thread) can run in the background and awake in response to an application request”): 
receiving, from the prediction center on behalf of a requesting software application, a second request to provide a prediction for the at least one prediction category (Figure 2, 220; [0038]; message M is, under a broadest reasonable interpretation of the claim language, a prediction request, and it received at the prediction center denoted as prediction module PM); 
generating at least one prediction in accordance with the second request; and (Figure 2, 250; [0042]; “At block 250, prediction module PM can determine prediction score PS to predict occurrence of event E for application AP based on features F1, F2, . . . , event E, and/or application AP associated with prediction request PR”, the determination of the prediction score being, under a broadest reasonable interpretation of the claim language, generating at least one prediction in accordance with the second request, the second request being the receipt of the message M at the prediction module)
providing the at least one prediction to the prediction center to cause the prediction center to: (Figure 2, 252; the figure discloses providing or outputting the prediction from the prediction center or prediction module; and Figure 9, 950; the figure discloses providing the score or prediction to the requesting software application of the device; and [0003]; “The prediction module of the computing device provides the score from the prediction module”).
provide the prediction to the requesting software application (Figure 2, 252; the figure discloses providing or outputting the prediction from the prediction center or prediction module; and [0008]; the method generates and provides a prediction to a requesting software application; and Figure 9, 950; the figure discloses providing the score or prediction to the requesting software application of the device; and [0019]; “Herein are described techniques and prediction module support to enable event prediction for an application”; and [0003]; “The prediction module of the computing device provides the score from the prediction module”).
Li fails to explicitly disclose but Szeto discloses produce an aggregated prediction by aggregating the at least one prediction with at least one other prediction provided to the prediction center by at least one other prediction engine ([0250]; “As a result, each active algorithm or predictive model returns a predicted result in response to dynamic query 362. For example, the predicted result may be a list of product IDs, or a list of product recommendation scores associated with a list of product IDs. The predicted results are passed to a serving component 340 of predictive engine 320. Serving component 340 further processes and aggregates the prediction results to generate a predicted result 345 for output back to user application 360”, where the serving component produces an aggregated prediction by aggregating predictions provided to the prediction center (predictionIO server 300) by at least one other predictions engine (the prediction engines being, under a broadest reasonable interpretation of the claim language, each of the algorithms or models 330, 332, 334; and Figure 3B and Figure 4; and [0256]).
Li and Szeto are analogous art because both are concerned with predictions for mobile applications using machine learning.  At the time of the effective filing date, it would have been obvious to one skilled in the art of prediction engines and machine learning to combine the request for prediction, aggregated predictions, and multiple prediction engines of Szeto with the method of Li to yield to predictable result of providing, to a prediction center executing on the computing device a first request to provide predictions for at least one prediction category of a plurality of prediction categories implemented by the computing device and produce an aggregated prediction by aggregating the at least one prediction with at least one other prediction provided to the prediction center by at least one other prediction engine.  The motivation is to build and deploy machine learning systems for predictive analytics (Szeto; [0048]).
Li fails to explicitly disclose but Kanemoto discloses providing, to a prediction center [[executing on the computing device]], a first request to register with the prediction center for generating predictions for at least one prediction category of a plurality of prediction categories provided on the computing device ([0106]; “For example, each client 12 transmits application retention information to the server 11 when being requested by the server 11 or regularly. Also, for example, each client 12 transmits the application retention information to the server 11 in a case of logging into the activation supporting service or a case of activating the activation supporting application”, (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, providing to a prediction center (server 11) a first request to register (in the form of transmitting application retention information) with the prediction center (server 11) for providing predictions for at least one prediction category of a plurality of prediction categories, the prediction center being the entity that generates predictions upon receiving a request to register by virtue of the prediction center or server receiving requested application retention information; and [0102]; “In step S1, the information processing system 1 acquires information indicating a retention situation of an application program of each user (application retention information). For example, the information acquisition unit 231 of the client 12 investigates an application installed in the storage unit 209. Then, on the basis of a result of the investigation, the information acquisition unit 231 generates application retention information including an application ID of an application installed in the client 12 and a user ID of a user retaining the application. The information acquisition unit 231 transmits the application retention information to the server 11 through the communication unit 210 and the network 13” (emphasis added), which discloses, under a broadest reasonable interpretation of the claim language, the first request to register with the prediction center (server 11) in the form of application retention information; and [0121]; “In step S51, the model learning unit 142 learns an activation prediction model of each application. More specifically, the model learning unit 142 acquires an application use history of each user from the storage unit 209. The model learning unit 142 learns an activation prediction model of each application on the basis of the acquired application use history”, the model learning unit (which is element 132 of the CPU 101 as shown in figure 3, of which the cpu 101 is part of the server 11 as shown in figure 2) is being interpreted as the “prediction center” which generates predictions for the prediction categories of the computing device, the prediction categories coming from various applications executing on the mobile device; and [0049]; the paragraph discloses the various applications executing on the mobile device for which predictions are made based on application use history; and [0123];  the model learning unit (prediction center) makes the predictions and produces an activation probability; and [0124]; and [0070]; and Figure 3; Element 132).
Li, Szeto, and Kanemoto are analogous art because all are concerned with predictions for mobile applications using machine learning.  At the time of the effective filing date, it would have been obvious to one skilled in the art of prediction engines and machine learning to combine the prediction center and the request to register with a prediction center as taught by Kanemoto with the method and computing device of Li and Szeto yield to predictable result of providing, to a prediction center executing on the computing device, a first request to register with the prediction center for generating predictions for at least one prediction category of a plurality of prediction categories provided on the computing device.  The motivation is to improve convenience of a user in utilization of an application program (Kanemoto; [0005]).


Regarding claim 8, it is a non-transitory computer readable medium claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claim 15, it is a computing device claim that corresponds to the steps of claim 1, and is rejected for the same reasons as claim 1.

Regarding claims 2, 9, and 16, the rejection of claims 1, 8, and 15 are incorporated and Li further discloses wherein generating the at least one prediction comprises: associating a confidence level associated with the at least one prediction ([0042]; “prediction module PM can determine prediction score PS to predict occurrence of event E for application AP based on features F1, F2, . . . , event E, and/or application AP associated with prediction request PR”, where the confidence level is, under a broadest reasonable interpretation of the claim language, a prediction score that is associated with a prediction).

Regarding claims 3, 10, and 17, the rejection of claims 1, 2, 8, 15, and 16 are incorporated and Li further discloses wherein the confidence level affects a manner in which the prediction center aggregates the at least one prediction with the at least one other prediction ([0022]; “An application can then optimize a user interface based on the predicted results, e.g., sorting a list of options based on their prediction scores”, the creation of a list of options being, under a broadest reasonable interpretation of the claim language, aggregating the prediction with another prediction, and the confidence level or prediction score affects this aggregation or sorting of a list).

Regarding claims 4, 11, and 18, the rejection of claims 1, 8, and 15 are incorporated and Li further discloses wherein the at least one prediction is generated based on at least one learning model that is employed by the prediction engine (Abstract; “The prediction module continuously learns a prediction model for each application based on the application's evolving event history”, which discloses the learning model that is employed by the prediction engine; and [0057]; “The prediction module can predict events by combining a set of features, or well-behaved primitive predictors, using an online learning method”).

Regarding claims 6, 13, and 19, the rejection of claims 1, 8, and 15 are incorporated and Li further discloses wherein the plurality of prediction categories include: activations and deactivations of software applications executing on the computing device, contacts known to the computing device, Global Positioning System (GPS) information available to the computing device, notifications processed by the computing device, and physical input made to the computing device ([0057]; The predictors can include, but are not limited to, one or more of a probabilistic recency feature, an event frequency feature, a Markov chain feature, a cross-application Markov chain feature, a time feature, a location feature, and a Poisson feature; [0074]; in some embodiments, more situational factors can be added, such as GPS locations or motion signals; and [0075]; “Occurrence an event could depend more on some of the features but less on the rest. For example, a user might use Music Player more often at certain hours of the day (Hour), e.g., when she commutes, but visits a stock portfolio website only when her investment advisor calls (Cross-Markov). The occurrence of an event often depends on multiple features”).

Regarding claims 7, 14, and 20, the rejection of claims 1, 8, and 15 are incorporated and Li further discloses subsequent to the prediction center providing the aggregated prediction to the software application: receiving, from the prediction center, feedback information that indicates an accuracy of the prediction; and (Figures 4 and 5; [0096] - [0097]; feedback information regarding accuracy is provided as feedback and examples are demonstrated in Figures 4 and 5)
adjusting at least one learning model in accordance with the feedback information to improve the accuracy of subsequent predictions that are produced by the prediction engine device ([0096]; the prediction technique was permitted to learn from the event and the process was then repeated using accuracy information).

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being obvious over Li in view of Szeto and Kanemoto and further in view of Kline et al. (U.S. 20050108322 A1, hereinafter “Kline”).

Regarding claims 5 and 12, the rejection of claims 1 and 8 are incorporated but Li fails to explicitly disclose subsequent to generating the at least one prediction: caching the at least one prediction into a cache, wherein the at least one prediction is associated with the second request.
Kline discloses subsequent to generating the at least one prediction: caching the at least one prediction into a cache, wherein the at least one prediction is associated with the second request ([0059]; The data stored in the cache may have associated refresh or expiration date, the data being akin to validity parameters that indicate when the prediction should be removed from the cache.  Based on the nature of the associated data being associated with prediction or forecast data in the cache, the associated data has been defined or established prior to its association and inclusion in the cache”; and [0037]; “The predicted information 18 may be stored in a cache within the mobile device 100, or a similar memory store within the mobile device 100”; [0059]; "store the response data to the forecasted state, such as the URI 35 and WAP deck 37, in the push cache 124”; ([0059]; “data stored in the cache 120 may have associated refresh or expiry data”).
Li, Szeto, Kanemoto, and Kline are analogous art because all are concerned with predictive engines for mobile applications.  At the time of the effective filing date, it would have been obvious to one skilled in the art of prediction engines to combine the cache of Kline with the method of Li and Szeto and Kanemoto to yield the predictable result of subsequent to generating the at least one prediction: caching the at least one prediction into a cache, wherein the at least one prediction is associated with the second request. The motivation is to facilitate an expertise driven review and scoring of electronic documents (Szeto; [0007]), or to predict forecasted data requests for a mobile device (Kline; Abstract).

Response to Arguments

Applicant’s arguments, filed on 1/21/2022, with respect to the non-provisional, non-statutory, anticipatory-type double patenting rejection of claims 1-20 have been fully considered.  Examiner will continue to maintain such a rejection until a terminal disclaimer is filed or until the instant claims and the reference claims are amended to become patentably distinct from each other, whichever comes first.

Applicant’s arguments and amendments, filed on 1/21/2022, with respect to the 35 USC § 103 rejection of claims 1-20 have been considered but are but are moot because the arguments do not apply to any of the references being used in the current rejection to reject the claim amendments of independent claims 1, 8, and 15.  Li, Szeto, and Kanemoto are now being used to render amended claims 1, 8, and 15 obvious under 35 USC § 103.

Examiner would also like to mention that the limitation “providing, to a prediction center executing on the computing device, a first request to register with the prediction center for generating predictions for at least one prediction category of a plurality of prediction categories provided on the computing device”, under a broadest reasonable interpretation of the claim language, is interpreted as receiving a request to register at a prediction center (interpreted as server 11 of Kanemoto which also includes learning unit 132 and model learning unit 142), and the prediction center is “for generating predictions”, which is disclosed at [0123] and [0124] of Kanemoto, of a plurality of prediction categories.  The claim language in this limitation does not resolve what entity is sending the “request to register” or that the unknown entity makes predictions.

Conclusion                                                           

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127